DETAILED ACTION
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by (JP-H10-209644) by Tanaka et al (“Tanaka”) in view of (US-2019/0067394) by Cheon et al (“Cheon”).

Regarding claim 1, Tanaka discloses in FIGs. 1-7 and related text, e.g., a component carrier (9), comprising: 
a layer stack (various layers below the ones that include the top and bottom via 7, shown in FIG. 7; in other words, all but top and bottom layers “B” of FIG. 2) comprising at least one component carrier material (Applicant’s claim 13 recites various such materials; compare to the par. 10-23 of Tanaka (where all variations of such materials are discussed in detail); lots of overlapping materials are recited, such as resins, specifically; hence, meeting limitations);
a dielectric layer structure (FIG. 2, B) formed on top of the layer stack (see FIG. 7);
 and
an electrically conductive layer structure (1) formed on the dielectric layer structure (see FIGs.) and having a spatial pattern (1 has holes in it);

wherein the spatial pattern comprises openings formed within the electrically conductive layer structure (see FIG. 4), and
wherein the at least one recess is located under and spatially aligned with respective openings of the electrically conductive layer (as already explained in claim 1; also see FIG. 4; they are aligned).

Tanaka does not disclose a photoimageable dielectric (Tanaka uses regular dielectrics, such as silicon oxide, silicon dioxide, silicon nitride, etc.).

Cheon discloses in FIG. 4 and related text, e.g., a dielectric (60) which can be a regular dielectric or photoimageable dielectric (par. 37; interchangeability of materials are taught).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Tanaka with “photoimageable dielectric” as taught by Cheon, since simple substitution of one known element for another (a regular dielectric is replaced by photoimageable dielectric) to obtain predictable results (look at the FIG. 4 of Cheon; dielectric 60 is used to make a hole through it (contains 38 and 42), and to have layers on top of it (42); photoimageable dielectric, results are the same; both work; hence, results are predictable, according to Cheon) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding the process limitations of "at least one etched recess … being formed by partially removing by means of etching procedure the photoimageable dielectric layer structure in regions which are defined by a spatial pattern of an electrically conductive layer structure", these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 

Examiner’s Note: please note that according to standard examining procedure, the limitations are considered to be unpatentable (as was indicated above, and also below in “Response to Arguments”), this does not mean that the limitations are not known.  Examiner did extremely common.  So, if Applicant still wishes to argue, keep in mind: these limitations are very obvious in light of abundance of teachings.  In simple words, it would be obvious to etch, since it is (apparently; judging by number of results even in quick and dirty search) one of the normal/standard ways to process photoimageable dielectric and in fact is a notoriously well-known procedure, judging by the number of results in an overly specific search.  Some examples below.

#1, in search results: US-2020/0043750, par. 32 (“Etching step 218 may be performed using an etchant that selectively etches the undeveloped photoimageable dielectric material of layer 206”).
#2, in search results: US-2019/009711, par. 24 (“After the exposure to the light an etching step may be performed to remove the exposed areas of the photoresist or the photo-imageable dielectric layer”).
#4, in search results: US-2017/028778, par. 54 (“In some embodiments, an etch such as a plasma etch may follow exposure of the photoimageable dielectric material”).
#5, in search results: US-2017/001850, par. 106 (“The first plurality of via openings 605 and a first routing via opening 606, as well as other openings formed in various layers described photo-imageable dielectric material, known wet etching or drying etching methods commonly used in semiconductor processing methods”).
Examiner has decided to stop with this result, because (1) 4 references near the top of search results is enough to demonstrate a point [Wingdings font/0xE0] the procedure is notoriously well-known; consider yourself fully and officially informed; and (2) the last reference teaches that apparently there is a huge variety to such etchants that can be used (“known wet etching or drying etching methods commonly used in semiconductor processing methods”); hence, it is not even a matter of some very specific etching method, since apparently every common etching method works.

Regarding claim 3, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., wherein the electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, titanium, and gold (copper in this case; see pars. 34 & 35).  
Regarding claim 4, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., further comprising: an electrically conductive material (7; a via) provided within the at least one recess and/or formed on the electrically conductive layer structure.  
Regarding claim 5, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., wherein the electrically conductive material provided within the at least one recess forms at least one of a via connection extending through the photoimageable dielectric 
Regarding claim 6, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., wherein the recess forms a cavity within the photoimageable dielectric layer structure (see FIG. 4; recess is a cavity, since it contains via 7).  
Regarding claim 7, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., further comprising: at least one component being accommodated within the at least one recess (a via 7 being the component).  
Regarding claim 8, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier and a logic chip (“electrically conductive inlay” from a list above; see via 7 it is formed as an inlay in FIG. 5).  
Regarding claim 9, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., further comprising: a further photoimageable dielectric layer structure formed at the bottom of the layer stack (see FIG. 7; such vias 7 are formed not just on top but also on the bottom, as FIG. 7 shows), wherein the further photoimageable dielectric layer 
Regarding the process limitations of "being formed by partially removing the further photoimageable dielectric layer structure in further regions which are defined by a further spatial pattern of a further electrically conductive layer structure", these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Regarding claim 12, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., wherein the component carrier is configured as a laminate-type component carrier (see FIG. 7, and par. 40; “lamination”).  
Regarding claim 13, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., wherein the component carrier material comprises at least one of the group consisting of resin, epoxy resin or Bismaleimide-Triazine resin, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide (already addressed at the top of claim 1).  
Regarding claim 14, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., wherein the component carrier is configured as one of the group consisting of a printed circuit board and a substrate (see pars. 2 & 3; “wiring board on which a circuit is formed”).  
Regarding claim 15, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., wherein the layer stack comprises an electrically conductive material which comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene (already addressed in claim 3; “copper”).

Regarding claim 19, the combined device of Tanaka and Cheon disclose in cited figures and related text, e.g., component carrier, comprising: a layer stack comprising at least one component carrier material; a photoimageable dielectric layer structure formed on top of the layer stack; and an electrically conductive layer structure formed on the photimageable dielectric for all of the above limitations see rejection of claim 1; the above limitations are repeat of claim 1), and 
wherein a metal layer structure does not fully cover the bottom of the at least one recess (see FIG. 7; it shows example (top vias) where metal does not cover bottom of the recess completely; hence, such feature is at the very least known).

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (JP-H10-209644) by Tanaka et al (“Tanaka”) in view of (US-2019/0067394) by Cheon et al (“Cheon”) as applied in claims above, and further in view of (US-2017/0042026) by Wu et al (“Wu”; part of Applicant’s IDS).
Regarding claim 10, Tanaka and Cheon disclose in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim(s) 10, but does not explicitly state wherein the layer stack comprises at least a part of a wafer.
To elaborate briefly on the above, PCBs / wiring boards are notoriously well-known to be used for carrying of “a part of a wafer” (normally known as “chips”, “ICs”), but Tanaka chooses not to show a chip connection area to his wiring board.  To eliminate all doubts a Wu reference is used to provide the teaching.
e.g., a chip connection area (R1; best seen, after formation of layers, in FIG. 1D; that is where Wu teaches that chip goes).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Tanaka and Cheon with “a chip connection area” as taught by Wu, in order to since this is a normal usage of a wiring board [Wingdings font/0xE0] to have chips connected to it, as part of the packaging of chips (par. 4 of Wu).
When these specific teachings of Wu are applied to device of Tanaka and Cheon it will result in “state wherein the layer stack comprises at least a part of a wafer”, since when a chip is put in “chip connection area” of Wu, then the “part of wafer” (which is what chip / IC is), will be included, as claim requires.
Regarding claim 11, the combined device of Tanaka, Cheon and Wu disclose in cited figures and related text, e.g., wherein the layer stack further comprises: at least a part of a further wafer (see par. 5; “chips”, plural, are specifically mentioned; hence, “a part of a further wafer”); and 
a carrier structure formed in between the wafer and the further wafer (as already explained in Wu; “chip package” is discussed in pars. 3-5; and FIG. 1D; FIG. 1D shows a hole where chip goes; there is “carrier structure” to the left and right of a hole; hence, there is “carrier structure” in-between various chip holes).  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The Applicant argues more in favor of “product-by-process” limitations.
First of all, the arguments are still unpersuasive for reasons stated in last Action (copied below for completeness).  Second of all, there is plenty of art that teaches such limitations.  Such art examples have been added at the bottom of rejection of claim 1.  Hence, even if Applicant wishes to argue that such limitations should be patentable, the point is moot, since prior art clearly teaches it.
 Copy of Response to Arguments from last time:
The argument against ‘product by process’ rejection is presented on pages 8 & 9 of Remarks and comes in two parts (1) The Courts have allowed for some process limitations to be considered in device claims, specifically ‘engraved’ and ‘etched’ limitations were considered acceptable by the Courts in the described Court cases (bottom of page 8; top of page 9).  This argument is found unpersuasive for several reasons.  First of all, the terms ‘engraved’ and ‘etched’ were considered acceptable by Courts only in those specific cases.  Examiner has been examining semiconductor arts since 2007, and can assure the Applicant that the term ‘etched’ is still considered a ‘product-by-process’ limitation and is not given patentable weight in semiconductor arts in all these years.  This is not a personal behavior by this Examiner; this is standard operating procedure by the Examiner Corps dealing with semiconductor arts.  Examiner can assure Applicant if the term like ‘etched’ ever became commonly given patentable weight in ‘device’ claims, the entire Examiner Corps would have been informed in a huge meeting.  Examiner can safely testify that this has occurred yet.  In other words, the ruling of the Court, refers to that specific case and not to the term in general.  Second of all, the MPEP clearly states, regarding the ‘product by process’ limitations that if Applicant wants to argue, then “Note that the applicant has the burden of proof in such cases, as the above case law makes clear”.  
The argument against ‘prior art’ rejection is presented on pages 9-14 of Remarks, has long and detailed explanations but it is all seems to come from one common point, presented on top of page 12: “Cheon does not further specify, how the photoimageable polymer is patterned and thus the proposed combination of Tanaka and Cheon does not disclose the at least one recess being formed by partially removing the photoimageable dielectric layer structure in regions which are defined by the spatial pattern of the electrically conductive layer structure”.  This argument is found unpersuasive because Cheon specifically says in par. 37 that “Pixel definition layer 60 may be formed from a patterned photoimageable polymer such as polyimide”.  This specifically indicates that “photoimageable polymer” was not patterned before, but there came a moment when it became patterned.  This is why it is called “patterned”.  Hence, there came a moment when something was removed to form a pattern.  To state it more clearly, patterned in the context of layers deposited in Semiconductors, necessarily means that something was removed, since patterned is being used as process word.  Hence, Applicant’s argument is found unpersuasive, and the rest of arguments, which hang from this same root, are found unpersuasive too.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
10/23/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894